Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-5, 7-11 are pending and under examination.
Double Patenting
Rejection of Claims 1 and 9-11 on the ground of nonstatutory double patenting as being unpatentable over claims 1 of U.S. Patent No. 10,571,072. Is withdrawn in view of amendment filed 4/12/2021
Claim Rejections - 35 USC § 112

Rejection of claim 4 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn in view of amendment filed 4/12/2021.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 8-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Romenesko US 2017/0057192 in view of Smith et al. US 6,024,220.

Regarding claim 1, Romenesko discloses a method of forming a tube of polymeric material (sleeve forming web 42 to form a tube of polymeric material; par 0046-0047), comprising the steps of:
providing a web (42) of polymeric material comprising a lamination of a non-sealant layer and a sealant layer having differing heat-sealing characteristics (par 0011, 0014), including providing opposite lateral margins (par 0035; pair of side seals 22) of said web with sealable surface regions of said sealant layer (par 0019);
folding said web of polymeric material to position said support layer at an inside surface thereof to form a folded web (par 0017; par 0038-0040) 
heat-sealing said folded web to form a tube (par 0045), including applying heat to said folded web (42) to join said sealable surface regions of said sealant layer seals to provide a heat-sealed bond for said tube, without heat-sealing of said support layer to itself (par 0047; heat sealing the outer sealant layer without heat sealing of the inner support layer).
Although Romenesko teaches sealing sealant layers together, which form a direct facing relationship when sealed in order to form a bond, Romenesko fails to teach wherein said sealable surface regions of said sealant layer are placed in direct facing relationship before heat sealing said folded web to form said tube. 
However Smith teaches a multi-layer heat sealable pouch that included sealed portions (108) that have a longer edge than the inner layer portions (102) to form a direct seal and are in direct facing 

    PNG
    media_image1.png
    274
    526
    media_image1.png
    Greyscale

Therefore it would have been obvious to one having ordinary skill in the art before the effective filing to have modified the length of the region being heat sealed of the sealant layer as disclosed by Romensesko with the teachings of a long portion of the outer seal film in direct facing relationship prior to heat sealing, in order to form a larger bond area creating a stronger seal along the seal portions of the tube and to prevent leaking from the pouch in uses such a food or medical industries (col.4 lines 50-65). 
Regarding claim 2, Romenesko as modified by Smith substantially teaches the method of forming a tube of polymeric material in accordance with claim 1, including cutting said tube after said heat-sealing step to trim a portion of said folded web positioned laterally outwardly of said heat-sealed bond for said tube (heat seal blade 48 cuts the trim portion 43 after heat sealing; Romenesko par 0054).
Regarding claim 3, Romenesko as modified by Smith substantially teaches the method of forming a tube of polymeric material in accordance with claim 1, wherein said step of providing opposite lateral margins of said web with sealable surface regions of said sealant layer includes removing at least a portion said non-sealant layer at each of said opposite lateral margins of said web (Romenesko par 0035; bottom gusset 20 is joined to and integrated with the pair of side seals at opposite lateral margins and a pair of end seals 23, with the option of using a laser seal).
Regarding claim 8, Romenesko as modified by Smith substantially teaches the method of forming a tube of polymeric material in accordance with claim 1, wherein said step of providing opposite 
Regarding claim 9, Romenesko as modified by Smith substantially teaches the method of forming a tube of polymeric material in accordance with claim 1, wherein said web of polymeric material comprises co-extrusion of said non-sealant and sealant layers (Romenesko par 0009; par 0014).
Regarding claim 10, Romenesko as modified by Smith substantially teaches the method in accordance with claim 1, including, providing a flexible web of material (40) having a longitudinal axis; cutting said tube into a plurality of individual sleeves (44); joining said individual sleeves to said flexible web in spaced apart relationship longitudinally of said flexible web (par 0041), with the spacing between said individual sleeves corresponding to the length of each of a plurality of bottom-gusseted packages being formed (par 0041 lines 6-10); folding said flexible web of material and joining the lateral margins thereof to form a folded flexible web, and to thereby form a package body for each of said bottom-gusseted packages (par 0042); each package body (12) including a front package panel (14) and a rear package panel (16) joined at opposite side margins thereof (par 0036), said individual sleeves (44) being positioned generally within said folded flexible web; and cutting said folded flexible web at intervals each corresponding in length to said length of each of said bottom-gusseted packages so each individual sleeve provides a bottom gusset for one of the packages being formed (Romenesko par 0044; claim 7).
Regarding claim 11, Romenesko as modified by Smith substantially teaches the method in accordance with claim 10, including said step of cutting said folded flexible web includes cutting each of said individual sleeves to form a top sleeve portion (24; par 0036) having said heat-sealed bond in an adjacent one of said packages (Romenesko par 0021).

Claims 4-5, and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Romenesko US 2017/0057192 in view of Smith et al. US 6,024,220 in further view of Bowen USPN 3,790,744.

Regarding claims 4-5, Romenesko as modified by Smith substantially teaches the method of forming a tube of polymeric material in accordance with claim 3, and further discloses the use of a laser for the purpose of sealing, but fails to explicitly teach wherein said removing step includes vaporizing said non-sealant layer, wherein said vaporizing step includes applying laser-light energy to said lateral margins
However Bowen teaches a method of forming a line of weakness in a laminate packaging material such as a thermoplastic material, which includes a laser source 12 using a beam of radiant energy 14, and using an intensity that is specific to the layer that is being vaporized and removed as taught in col.5 lines 1-60, where Bowen further teaches the capability to change the wattage in order to remove multiple layers with the laser.
Therefore is would have been obvious to one having ordinary skill in the art to modify the laser sealing as taught Romenesko, with the laser that allows for vaporizing and removing of specific laminate layers, to create clean cut spots and to allow the sealant layer to adhere to itself, creating a better more even seal between the laminate layers.
Regarding claim 6, Romenesko as modified by Smith in further view of Bowen substantially teaches the method of forming a tube of polymeric material in accordance with claim 5, Romenesko discloses applying light energy to margins buts fails to explicitly teach wherein said step of applying laser-light energy to said lateral margins is effected after said folding step, and includes directing the laser-light energy through said sealant layer to vaporize a double-thickness of said non-sealant layer
However Bowen teaches a method of forming a line of weakness in a laminate packaging material such as a thermoplastic material, which includes a laser source 12 using a beam of radiant energy 14, and using an intensity that is specific to the layer that is being vaporized and removed as taught in 
Therefore is would have been obvious to one having ordinary skill in the art to modify the laser sealing as taught Romenesko, with the laser that allows for vaporizing and removing of specific laminate layers, to create clean cut spots and to allow the sealant layer to adhere to itself, creating a better more even seal between the laminate layers.

Regarding claim 7, Romenesko as modified by Smith in further view of Bowen substantially teaches the method of forming a tube of polymeric material in accordance with claim 5, Romenesko discloses applying light energy to margins buts fails to explicitly teach wherein said step of applying laser-light energy to said lateral margins is effected prior to said folding step by applying laser-light energy to opposite lateral margins of said polymeric web
However Bowen teaches a method of forming a line of weakness in a laminate packaging material such as a thermoplastic material, which includes a laser source 12 using a beam of radiant energy 14, and using an intensity that is specific to the layer that is being vaporized and removed as taught in col.5 lines 1-60, where Bowen further teaches the capability to change the wattage in order to remove multiple layers with the laser.
Therefore is would have been obvious to one having ordinary skill in the art to modify the laser sealing as taught Romenesko, with the laser that allows for vaporizing and removing of specific laminate layers, to create clean cut spots and to allow the sealant layer to adhere to itself, creating a better more even seal between the laminate layers.
Response to Arguments
Applicant’s arguments, see Remarks, filed 4/12/2021, with respect to the rejection(s) of claim(s) 1-5,7-11  under 35 USC 102 and 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Smith et al. US 6,024,220.




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY C HIBBERT-COPELAND whose telephone number is (571)270-0601.  The examiner can normally be reached on M-F 9am -5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on 5712724458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 



/MARY C HIBBERT-COPELAND/Examiner, Art Unit 3731                                                                                                                                                                                                        
/CHELSEA E STINSON/Primary Examiner, Art Unit 3731